                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         INDEPENDENT ELECTRIC SUPPLY
                                   7     INC.,                                             Case No. 18-cv-01435-KAW

                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE FOR
                                   9             v.                                        FAILURE TO APPEAR AT THE CASE
                                                                                           MANAGEMENT CONFERENCE
                                  10     SOLAR INSTALLS, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 22, 2019, the Court held a case management conference, where Plaintiff did

                                  14   not appear. (Dkt. No. 58.)

                                  15          Accordingly, counsel for Plaintiff is ORDERED TO SHOW CAUSE, in writing, by no

                                  16   later than February 6, 2019, why they should not pay monetary sanctions in the amount of $500

                                  17   for their failure to appear at the case management conference. The Court also refers Plaintiff's

                                  18   counsel to the Court's standing order on telephonic appearances, available at:

                                  19   https://www.cand.uscourts.gov/kaworders.

                                  20          Additionally, Plaintiff shall inform the Court, by February 6, 2019, whether the following

                                  21   pretrial schedule is agreeable:

                                  22       Trial (Bench)                                             December 2, 2019
                                  23       Pretrial Conference                                       November 20, 2019
                                  24       Objections; Oppositions to Motions in Limine              November 8, 2019
                                  25       Joint Pretrial Statement; Motions in Limine               October 29, 2019
                                  26       Meet and Confer                                           October 18, 2019
                                  27       Last Day to Hear Dispositive Motions                      September 5, 2019
                                  28       Close of Expert Discovery                                 August 30, 2019
                                   1      Rebuttal Expert Disclosure and Reports Provided    August 16, 2019
                                   2      Expert Disclosure and Reports Provided             July 30, 2019
                                   3      Non-Expert Discovery Cut-off                       August 30, 2019
                                   4          IT IS SO ORDERED.
                                   5   Dated: January 28, 2019
                                   6                                               ______________________________________
                                                                                   KANDIS A. WESTMORE
                                   7                                               United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
